DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed 04/01/2021 responsive to the Office action filed 01/01/2021 has been entered. Specification and Claims 13-17 have been amended. Claims 13-17 are pending in this application.

Response to Arguments

Since the specification has been amended, the objection of specification has been withdrawn.
Applicant’s arguments, see Amendments pages 5-8 filed 04/01/2021, with respect to the rejection of claim 13 under 103 rejection have been fully considered and are addressed in the revised rejection. A new ground(s) of rejection is made in view of Kuramochi et al. (US 2007/0116999-of record) with Yamada et al. (US 2016/0052196-of record) and Tanaka (JP 2010146797A (of record)_Machine Translation provided herewith).

Claim Objections

Claims 14 and 15 are objected to because of the following informalities: Applicant has been advised to replace “The hot press method of claim 12” in each line with -- The hot press method of claim 13 – since the claim 12 is a cancelled claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "soft" in claim 13, lines 18 and 20 is a relative term which renders the claim indefinite.  The term "soft" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree or even materials, and one of 
The remaining dependent claims 14-17 are also rejected under 112 (b) because they depend from, and thus include all the limitations of rejected claim 13.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuramochi et al. (US 2007/0116999-of record) in view of Yamada et al. (US 2016/0052196-of record) and Tanaka (JP 2010146797A (of record)_Machine Translation provided herewith).

With respect to claim 13, Kuramochi teaches a hot press method (“a fuel cell manufacturing method”, Pa [0006] and “thermal compression”, Pa [0061]), comprising the steps of:
providing a roller (“a reel 9”) around which a roll (“a roll 30”) on which objects to be pressed are disposed at predetermined intervals is wound, wherein the objects to be pressed are membrane-electrode assemblies (“the MEA 1 … wound integrally onto a reel 9 to form a roll 30”, Pa [0042] and Figs. 3-5); 
disposing hot plates (“a pair of press plates 60”) to face one surface of the objects to be pressed that is supplied from the roller (“a pair of press plates 60 pushed out toward the MEA 1 from either side of the MEA 1”, Pa [0061] and Figs. 1, 10); 
disposing press units (“a telescopic cylinder 61” and the frames which support the cylinders in Fig. 10) to push the hot plates on the objects to be pressed (“a pair of 
pressing the hot plates on both surfaces of the objects to be pressed at a predetermined temperature, in accordance with an interval between the objects to be pressed, using predetermined force (“the interior of the hot press 19 is provided with a pair of press plates 60 pushed out toward the MEA 1 from either side of the MEA 1…the press plates 60 are maintained within a temperature range … by a heater… the MEA 1 … are thermally compressed”, Pa [0061]); and 
inherently separating the hot plates pressed on the objects to be pressed in order to convey the MEA to the next process (Pa [0066]).

Kuramochi differs from the claim in that Kuramochi further teaches that in the manufacturing of a fuel cell, the polymer electrolyte membrane must be fed in fixed lengths and stopped precisely in the locations at which each process is performed, but such positioning is not easy (Pa [0003]), but does not specifically teach that (a) the hot plates include first, second, and third hot plates that are disposed at predetermined intervals in a direction in which the membrane-electrode assemblies are arranged; (b) positions of the hot plates are adjusted by a pitch changing unit which moves the hot plates in a direction in which the roll is moved or in a direction opposite to a direction in which the roll is moved, in accordance with a distance between the membrane-electrode assemblies; (c) a soft film is fixedly disposed on one surface of at least one of the first, second, and third hot plates so as to face the membrane-electrode assemblies, 

As to (a) and (b), in the same field of endeavor, a component crimping apparatus, Yamada teaches that the crimping part 14 includes a portal frame 31(Pa [0032]), in each of the crimping cylinders 32, a cylinder tube 32C is attached to the pair of upper and lower guides 31G, a crimping tool 32T is attached to the lower end of the piston rod 32R of each of the crimping cylinders 32, and each of the crimping cylinders 32 is constructed so that the cylinder tube 32C can be slid along the guides 31G in the X-axis direction (arrows B shown in Fig. 3) and the four crimping tools 32T can be moved in a direction of arrangement of the crimping tools 32T (Pa [0033]) so that an arrangement pitch of the crimping tools 32T matches with the pitch (arrangement pitch of the transparent members 13 b) according to the arrangement pitch of the components 3 and the four crimping cylinders 32 are located over the four transparent members 13 b (Pa [0034] and Figs. 2-3).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuramochi with the teaching of Yamada so that the skilled artisan would substitute Yamada’s crimping part for Kuramochi’s hot press so that the hot plates include first, second, and third hot plates disposed at predetermined intervals, and modify the arrangement of the crimping part and heating/size in accordance with Kuramochi’s system so as to slide the cylinder tube along the guides in order to match an arrangement pitch of the crimping tools with the interval between the objects to be pressed.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of each hot plate by adding the protrusion on the hot plate in order to pressurize the layers 6 to a thickness at which the membrane 1. Furthermore, one would have found it obvious to make a separate film having the protrusion on the hot plate instead modifying the shape of the hot plate, since the Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04). 

With respect to claims 14 and 15, Kuramochi as applied to claim 13 above further teaches that the roll is loaded between the hot plates, and the roll is an MEA roll (“a membrane electrode assembly (MEA) 1 from an MEA roll 30 and conveys the MEA 1”, Pa [0040]; “The MEA 1 and protective sheet 8 are wound integrally onto a reel 9 to form a roll 30. Conveyance holes 10 are formed on the two side portions of the MEA 1 and protective sheet 8 at equal intervals in the lengthwise direction.”, Pa [0042]).

With respect to claim 16, Yamada as applied to the combination regarding claim 15 above further teaches that in adjusting the positions of the hot plates, at least one of the first, second, and third hot plates is moved forward or rearward (“ the cylinder tube 32C can be slid along the guides 31G in the X-axis direction (arrows B shown in FIG. 3)”, Pa [0033]).

With respect to claim 17, Yamada as applied to the combination regarding claim 15 above further teaches that the front of the lateral bridge part 31 a is provided with plural positioning holes 31H arranged in the X-axis direction, and in a state in which one hole selected from these plural positioning holes 31H is matched with one hole formed in the cylinder tube 32C of the crimping cylinder 32 in the front-rear direction, a pin 32P is inserted from the front side of the lateral bridge part 31 a and thereby, the crimping cylinder 32 can be fixed to the lateral bridge part 31 a. Yamada also teaches that the four crimping cylinders 32 are positioned and fixed to the lateral bridge part 31 a so that an arrangement pitch of the crimping tools 32T matches with the pitch (arrangement pitch of the transparent members 13 b) according to the arrangement pitch of the components 3 and the four crimping cylinders 32 are located over the four transparent members 13 b (Pa [0034]). That is, Yamada teaches that each crimping cylinder can be moved forward or rearward and can be fixed if the arrangement pitch of the crimping tools matches with the arrangement pitch of the component.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with the teaching of Yamada so that the skilled artisan would optimize the movement and fixation of each .  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YJK/Examiner, Art Unit 1742                                                                                                                                                                                                        


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742